Citation Nr: 0903998	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-39 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected left knee strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from an April 2005 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Muskogee, Oklahoma in 
which the RO granted service connection for a left knee 
strain and assigned a 10 percent disability rating effective 
July 19, 2004.  The appellant, who had active service from 
April 1983 to January 1995 and February 2003 to February 2004 
with additional service as a member of the Oklahoma National 
Guard, appealed the assigned rating to the BVA.  Thereafter, 
the RO referred the case to the Board for appellate review.    

The Board remanded the case for further development in March 
2008.  The requested development has been completed; and the 
case has been returned to the Board for further review.

The Board observes for the record that the appellant 
submitted a statement to the Board in October 2008 in which 
he requested 60 days to provide additional evidence in 
support of his claim. See October 2008 letter to the BVA, 
with attachment.  The time period requested by the appellant 
has passed; and a review of the claims file reveals no new 
information has been provided by the appellant.  As such, the 
Board proceeds below with an analysis of the appellant's 
appeal.  
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  At worst, the evidence of record indicates that the 
appellant's left knee strain is manifested by range-of-motion 
from zero degrees of extension to 84 degrees of flexion; 
painful motion; and possibly related degenerative arthritis 
established by an x-ray finding; without recurrent 
subluxation or lateral instability.   


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for a left knee strain have not been met. 38 U.S.C.A. 
§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1 - 4.14, 4.40 - 4.45, 4.71a, Diagnostic Code 5260 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

With respect to the appellant's claim of entitlement to an 
increased rating for his recently service-connected left knee 
strain, the Board finds that VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the 
Board observes that prior to the initial adjudication of the 
appellant's service connection left knee claim, a letter 
dated in August 2004 fully satisfied the applicable duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  From this letter, the appellant was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his left knee service connection claim.  The 
August 2004 letter also informed the appellant that 
additional information or evidence was needed to support his 
initial service connection claim, and asked the appellant to 
send the information to VA. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) [Pelegrini II].  Subsequent to the granting 
of his left knee claim, the appellant was also provided 
additional VCAA notice as to what was necessary for the grant 
of an increased rating. See January 2007 letter from the RO 
to the appellant; March 2008 BVA decision; May 2008 letter 
from the RO to the appellant; August 2008 Supplemental 
Statement of the Case; Mayfield  v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) [Mayfield III].  

For the record, the Board observes that the U.S. Court of 
Appeals for Veterans Claims (the "Court") has held that 
"the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated." Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the 
appellant's service connection left knee claim was granted 
and a disability rating and effective date were assigned in 
the April 2005 rating decision on appeal.  Thus, VA's duty to 
notify under 38 U.S.C.A. § 5103(a) was discharged at that 
time. See Sutton v. Nicholson, 20 Vet. App. 419 (2006).  
Regardless of the foregoing, the Board observes that the VCAA 
notice provided to the appellant regarding his increased 
rating claim in May 2008 complied with the mandates of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service medical records, VA treatment records and 
identified private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  In this regard, the record 
reveals that the appellant was afforded two (2) VA 
examinations in connection with his left knee claim. See VA 
examination reports dated in April 2005 and July 2008; 
38 C.F.R. § 3.159(c)(4).  There is no objective evidence in 
the record indicating that there has been a material change 
in the severity of the appellant's service-connected left 
knee disorder since he was examined. See 38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time when an 
otherwise adequate VA examination has been conducted. 
VAOPGCPREC 11-95.  The appellant's VA examinations appear to 
be thorough and are adequate upon which to base a decision.  

Lastly, as will be explained in more detail below, the Board 
concludes that the preponderance of the evidence is against 
the assignment of an initial disability rating in excess of 
10 percent for the appellant's service-connected left knee 
strain.  As such, any question as to the appropriate 
effective date to be assigned to this claim is  rendered 
moot; and no further notice is needed. Dingess v. Nicholson, 
supra.  Therefore, since there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the issue on appeal, 
the Board finds that any such failure is harmless and 
proceeds with a merits adjudication of these claims. Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 




B.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability 

As set forth in the Introduction section above, the RO 
granted service connection for the appellant's left knee 
disability in the April 2005 rating decision on appeal and 
assigned a 10 percent evaluation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  At present, the 
appellant contends that his left knee disability is more 
disabling than currently evaluated and has appealed for an 
increased rating of 20 percent. See July 2005 statement with 
notice of disagreement; December 2008 post-remand brief, pgs. 
1-2.  In addition, the appellant's representative has 
essentially argued that the appellant should be granted a 
separate disability rating for traumatic arthritis of the 
left knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5010. December 2008 post-remand brief, p. 2.   

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant. 
38 C.F.R. § 4.3.  While a veteran's entire history is 
reviewed when making a disability determination, 38 C.F.R. § 
4.1, where service connection has already been established, 
and increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period. See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where the particular disability for which a veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
are affected, but also the anatomical location and 
symptomatology are closely analogous. See 38 C.F.R. §§ 4.20, 
4.27.  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with 
the schedular criteria, functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement and 
weakness. 38 C.F.R. §§ 4.4, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

In this case, the appellant's service-connected left knee 
strain has been rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  The Board observes that Diagnostic Codes 5260 and 
5261 contain the general rating schedules for limitation of 
motion of the knee.  Under Diagnostic Code 5260, a 10 percent 
disability rating is warranted for flexion limited to 45 
degrees.  A 20 percent disability rating is assigned for 
flexion limited to 30 degrees; and a 30 percent disability 
rating is assigned for flexion limited to 15 degrees.  Under 
Diagnostic Code 5261, a 10 percent disability rating is 
warranted for extension limited to 10 degrees.  A 20 percent 
disability rating is assigned for extension limited to 15 
degrees.  A 30 percent disability rating is assigned for 
extension limited to 20 degrees.  A 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees. See 38 C.F.R. § 4.71a.  Normal range 
of motion for the knee is zero degrees of extension and 140 
degrees of flexion. 38 C.F.R. § 4.71, Plate II.  In a 
precedent opinion, the VA General Counsel held that separate 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint. 
VAOPGCPREC 9-2004 (September 17, 2004).  

Turning to the merits of the issue on appeal, the Board 
observes that the appellant's current 10 percent evaluation 
appears to have been assigned on the basis of an April 2005 
fee-based VA examination report in which the appellant was 
found to experience some loss of range of left knee flexion 
and left knee painful motion.  April 2005 examination report.  
Specifically, a review of the April 2005 report reveals that 
the appellant's left knee had a range of motion from zero 
degrees of extension to 84 degrees of flexion at that time; 
and that the appellant complained of pain with movement at 84 
degrees of flexion. Id., p. 1.  Physical examination of the 
left knee revealed a general appearance within normal limits; 
a normal McMurray's test and normal Drawer test; but crepitus 
upon examination. Id.  In terms of repetitive use, the April 
2005 examiner reported that the appellant's left knee range 
of motion was additionally limited by pain; and that such 
pain had a major functional impact upon the appellant.  He 
opined, however, that fatigue, weakness, lack of endurance 
and incoordination did not additionally limit the appellant's 
left knee range of motion following repetitive use. Id.  X-
rays taken of the appellant's left knee in April 2005 were 
found to be within normal limits. Id.  Based upon this 
examination report and the other evidence of record, the RO 
determined in April 2005 that even though the appellant did 
not meet the actual (schedular) limitation of extension or 
limitation of flexion rating criteria for a compensable 
disability evaluation under either Diagnostic Codes 5260 or 
5261, a 10 percent disability rating was warranted when one 
considered together the appellant's (noncompensably rated) 
limited flexion and painful motion. April 2005 rating 
decision, p. 2.    

In order for the appellant to be entitled to a schedular 20 
percent evaluation under Diagnostic Codes 5260 and 5261, his 
flexion would need to be limited to 30 degrees or his 
extension limited to 15 degrees.  As will be discussed in 
more detail below, the appellant could also arguably be 
assigned a 20 percent disability rating under these codes if 
the evidence revealed that he either experienced (1) flexion 
limited to 45 degrees in conjunction with evidence of painful 
motion and/or functional loss or (2) extension limited to 10 
degrees in conjunction with evidence of painful motion and/or 
functional loss.  According to the evidence contained in the 
claims file, however, the appellant's range of motion has 
been at worst from zero degrees of extension to 84 degrees of 
flexion. April 2005 VA examination report.  In fact, 
according to the appellant's most recent VA examination, his 
left knee range-of-motion has improved such that he has left 
knee motion from zero degrees of extension to 135 degrees 
flexion, without objective or subjective evidence of pain 
with range of motion testing. July 2008 VA examination 
report, 
p. 2; but see appellant's October 2008 letter to the BVA (the 
appellant reports that he told the July 2008 examiner that he 
experienced knee pain prior to and during his examination).  
Therefore, according to the April 2005 and July 2005 
examination reports of record, the appellant's left knee has 
not demonstrated actual limitation of flexion or extension at 
any point in time that meets the schedular rating criteria 
for either the assignment of a 10 percent evaluation or a 20 
percent evaluation under Diagnostic Codes 5260 and 5261.  
Thus, even when taking into consideration the appellant's 
complaints of left knee pain, the appellant is not entitled 
to an increased rating of 20 percent under either of these 
codes.  

In regards to the possibility of obtaining increased, or 
separate, ratings pursuant to other diagnostic codes, the 
Board has reviewed the appellant's claim under the remaining 
diagnostic codes applicable to the knee.  In doing so, the 
Board has also specifically considered the appellant's 
argument that he should be granted a separate disability 
rating pursuant to the diagnostic criteria set forth in 
Diagnostic Code 5010, in addition to the 10 percent 
disability rating granted under Diagnostic Code 5260. 
December 2008 Post-Remand Brief, p. 2.  In considering this 
argument, the Board initially observes that the appellant has 
not been service-connected for left knee arthritis; nor is 
the any medical opinion of record indicating that the 
appellant's left knee arthritis is symptomatology that has 
been associated by a medical provider with his service-
connected left knee strain.  Regardless, even when the Board 
assumes for the sake of argument that the appellant's 
degenerative joint disease should be considered in evaluating 
the appellant's disability rating, the Board finds that 
neither an increased rating nor separate rating is available 
pursuant to Diagnostic Code 5010 (the rating criteria for 
post-traumatic arthritis).  

Diagnostic Code 5010 evaluates post-traumatic arthritis, 
which in turn uses the criteria for degenerative arthritis 
under Diagnostic Code 5003.  Arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
disability rating is warranted for x-ray evidence of 
arthritic involvement of two or more major joints, and a 20 
percent rating is warranted when there is x-ray evidence of 
arthritic involvement of two or more major joints with 
occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint. See 38 C.F.R. § 4.45.

In terms of the issue of separate ratings, the Board observes 
that VA's General Counsel has determined that a claimant with 
service-connected arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003-5010 and 
5257, so long as the evaluation of knee dysfunction under 
both codes does not amount to prohibited pyramiding under 38 
C.F.R. § 4.14. See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. 
Reg. 63,604 (1997) [a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability]; and 
VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998) 
[if a veteran has a disability rating under Diagnostic Code 
5257 for instability of the knee, and there is also x-ray 
evidence of arthritis, a separate rating for arthritis could 
also be based on painful motion under 38 C.F.R. § 4.59]. See 
also Esteban v. Brown, 6 Vet. App. 259, 262 (1994) [separate 
disabilities arising from a single disease entity are to be 
rated separately]; but see 38 C.F.R. § 4.14 [the evaluation 
of the same disability under various diagnoses is to be 
avoided].  However, no such separate rating is available for 
a disability manifested by symptomatology consisting solely 
of arthritis and limited motion under Diagnostic Codes 5003-
5010 and 5260-5261 since it is evident from a review of the 
diagnostic criteria that these codes are intertwined in terms 
of symptomatology (i.e., the arthritis disability is to be 
rated first under the applicable limitation of motion codes; 
and if no compensable evaluation can be granted, then 
assigned a rating under Diagnostic Codes 5003-5010).  As 
such, the appellant cannot be granted separate 10 percent 
disability ratings under 5010 and 5260 based upon the present 
symptomatology associated with his service-connected left 
knee.   

In terms of evaluating the appellant's claim under Diagnostic 
Code 5010, the Board finds that the appellant would not be 
entitled to the assignment of a disability rating in excess 
of 10 percent.  As set forth above, the medical evidence of 
record in this case reveals that the appellant's limited left 
knee motion would be assigned a noncompensable schedular 
rating under both Diagnostic Code 5260 and 5261 absent 
evidence of painful motion.  An evaluation in excess of 10 
percent would not warranted under Diagnostic Code 5010 since 
there is no competent medical evidence of record indicating 
that the appellant experiences arthritic involvement of two 
or more major joints, much less that he has occasional 
incapacitating exacerbations as a result of his degenerative 
joint disease.  

In terms of other diagnostic codes applicable to disabilities 
of the legs and knees, the Board finds that the appellant is 
not entitled to an increased rating pursuant to Diagnostic 
Code 5256 (ankylosis of the knee) as there has been no 
showing that the appellant's left knee is ankylosed. See 
38 C.F.R. § 4.71a, Diagnostic Code 5256.  The Board notes for 
the record that ankylosis is defined as the "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  

An increased rating pursuant to Diagnostic Code 5257 (other 
impairment of the knee concerning subluxation and lateral 
instability) is also not available since there is no 
objective medical evidence of record indicating that the 
appellant has either recurrence of subluxation or lateral 
instability of the knee.  In making this finding, the Board 
acknowledges that the appellant has reported experiencing 
instability of his left knee (July 2008 VA examination 
report, p. 1; October 2008 statement to the BVA); and medical 
records contained in the claims file show that he utilizes 
knee braces (Id; VA medical records dated from November 2004 
to April 2007; October 2008 statement to the BVA).  However, 
the appellant's medical records and examination reports also 
reveal that his left knee ligament has been described as 
stable and his McMurray and Drawer tests have been negative 
without evidence of laxity. See April 2005 and July 2008 VA 
examination reports.  As such, an increased rating pursuant 
to Diagnostic Code 5257 is not warranted.  Since the 
appellant's left knee symptomatology does not fall within the 
diagnostic criteria of Diagnostic Code 5257, separate 
disability ratings pursuant to VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98 are not available. 

In addition to the foregoing, the Board finds that an 
increased rating is not warranted pursuant to Diagnostic Code 
5258 as there is no evidence in the record indicating that 
the appellant experiences dislocated semilunar cartilage with 
episodes of locking, pain and effusion into the joint.  
Although the evidence indicates that the appellant 
experiences left knee stiffness and pain (July 2008 VA 
examination report, p. 2), the records do not show actual 
evidence of swelling of the knee or locking of the knee.  
Absent objective medical evidence of swelling and locking, 
two of the three elements necessary for an evaluation under 
Diagnostic Code 5258, an increased rating is not available 
pursuant to that diagnostic code. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  An increased rating is not available 
under Diagnostic Codes 5262 or 5263 since there is no 
objective evidence indicating that the appellant experiences 
malunion or nonunion of the tibia and fibula or that he has 
hyperextension accompanied by either weakness or insecurity.


Turning to the issue of whether an increased rating is 
warranted on the basis of functional loss due to pain, 
weakened movement, excess fatigability, or pain on movement, 
the Board finds for the record that such an increase is not 
warranted in light of the fact that the appellant's left knee 
pain has already been taken into consideration (and heavily 
weighed) in assigning the present 10 percent evaluation. 
April 2005 rating decision.  In terms of fatigue, weakness, 
lack of endurance and incoordination, the appellant has been 
found not to experience any additional functional loss. April 
2005 examination report, p. 1; July 2008 VA examination 
report, pgs. 2-3.  As such, an increased rating is not 
warranted based upon these factors.     

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there 
has been no assertion or showing by the appellant that his 
right knee disability has resulted in marked interference 
with his employability or necessitated frequent periods of 
hospitalization. April 2005 and July 2008 VA examination 
reports; October 2008 statement from the appellant to the 
BVA.  In the absence of such factors, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Thus, the 
Board concludes that there is no competent evidence in 
support of an increased rating pursuant to these provisions.   

Therefore, based upon a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim for an increased rating in 
excess of 10 percent for his service-connected left knee 
strain, for the reasons discussed above.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the appellant's claim for an increased rating, the 
doctrine is not applicable to that claim. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An initial disability rating in excess of 10 percent for 
service-connected left knee strain is denied.  

  

____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


